 In theMatter of GEORGIA ART SUPPLY COMPANYandINTERNATIONALWooDwoRxERs OF AMERICA,C. I. O.Case No. R-3143.-Decided October 29,1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Earle K. Shawe,for the Board.Mr. K. E. Edwards,of Atlanta, Ga., for the Company.Mr. C. H. Gillman,of Atlanta, Ga., for the Union.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 13, 1941, InternationalWoodworkers of America,CIO, herein called the Union, filed with the Regional Director for theTenth Region (Atlanta, Georgia) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Georgia Art Supply Company, herein called the Company,engaged in the manufacture of picture frame moldings and framesat Atlanta, Georgia, and requesting an investigation and certification.of representatives, pursuant to Section 9 (c) of the National Labor.Relations Act, 49 Stat. 449, herein called the Act.On September 15,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On September 15, 1941, the Board, the Company, and theUnion entered into a "Stipulation for Certification of RepresentativesUpon Consent Election."Pursuant to the stipulation, an election by secret ballot was con-ducted on September 19, 1941, under the direction and supervision ofthe Regional Director, among all production and maintenance em-ployees of the Company, excluding working foremen and all other30 N. L. R. B., No. 99.498 GEORGIA ART SUPPLY COMPANY499supervisory employees, clerical employees and salesmen, to determinewhether or not said employees desired to be represented by the Unionfor the purposes of collective bargaining with the Company.OnSeptember 23, 1941, the Regional Director issued and duly servedupon the parties an Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed by anyof the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total number eligible--------------------------------------- 45Total ballots cast-------------------------------------------43Total number of ballots cast for International Woodworkersof America, C. I. 0--------------------------------------- 41Total number of ballots cast against International Woodwork-ers of America, C. I. 0-------------------------------------1Total number of challenged ballots---------------------------0Total number of void ballots---------------------------------1Total number of blank ballots-------------------------------0Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Georgia Art Supply Company, Atlanta,Georgia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees of the Company,excluding working foremen and all other supervisory employees,clerical employees and salesmen, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.3.InternationalWoodworkers of America, C. I. 0.; has been desig-nated and selected by a majority of the employees in the above unitas their representative for the purposes of collective bargaining, andis the exclusive representative of all the employees in said unit, withinthe meaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT IS HEREBY CERTIFIED that International Woodworkers of America,C. I. 0., has been designated and selected by a majority of all produc-tion and maintenance employees of Georgia Art Supply Company, 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlanta, Georgia, excluding working foremen and all other super=visory employees, clerical employees and salesmen, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (a) of the National Labor Relations Act, InternationalWoodworkers of America, C. I. 0., is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.